Citation Nr: 1416717	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for right-ear hearing loss with right-ear otitis externa.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1977 to October 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Winston-Salem, North Carolina, which denied an increased (compensable) disability rating for right-ear hearing loss with right-ear otitis externa, and reopened and denied service connection for left-ear hearing loss.  In February 2011, the Veteran filed a notice of disagreement (NOD) only as to the denial of an increased (compensable) disability rating for right-ear hearing loss with right-ear otitis externa.

The Board notes that the Veteran filed a claim for an increased (compensable) disability rating for right-ear hearing loss with right ear-otitis externa in November 2008.  In a March 2009 rating decision, the RO denied the claim.  As no NOD was filed and no new and material evidence was received during the one year appeal period, the March 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013); therefore, the instant decision focuses solely on the Veteran's right-ear hearing loss with right ear-otitis externa symptomatology and impairment after the March 28, 2009 decision, though all evidence of record is considered as it relates to this period.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  For the entire increased rating period on appeal, audiometric testing has revealed, at worst, an average pure tone threshold of 72 with 70 percent speech recognition in the right ear.

2.  For the entire increased rating period on appeal, the Veteran's right-ear otitis externa has not required frequent and prolonged treatment.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a higher (compensable) rating for right-ear hearing loss with right-ear otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.25, 4.85, 4.86, Diagnostic Code 6100, 4.87, Diagnostic Code 6210 (2013).

2.  For the entire increased rating period on appeal, the criteria for a separate compensable rating for right-ear otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.87, Diagnostic Code 6210 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In January 2010, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist him in developing the claim.  The January 2010 VCAA notice was issued to the Veteran prior to the October 2010 rating decision denying an increased (compensable) disability rating for right-ear hearing loss with right-ear otitis externa.  The increased rating issue was readjudicated in the February 2012 statement of the case (SOC), and the April 2013 supplemental statement of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA audiological examinations in May 2010 and March 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA records convey that all appropriate testing was conducted in accordance with 38 C.F.R. § 4.85.  The Board notes that discrepancies are present in both examinations.  Such discrepancies are discussed below with all reasonable doubt being resolved in favor of the Veteran.  Further, pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), in both examinations the VA examiners addressed the functional effects, including the effects on occupational and daily functioning, of the Veteran's hearing loss.  

It does not appear from the VA examination reports that the claims files were reviewed as part of the examinations; however, review of the claims files is not required in this case for purposes of determining whether an increased (compensable) rating is warranted, as the reports reflect that the necessary history and complaints were recorded, and relevant audiometric and speech recognition testing was conducted.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  A review of the history of the case would not affect the way the VA examiner conducts the audiometric or speech recognition testing methods, so would not affect the test results. 

All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for an increased (compensable) disability rating for increased (compensable) disability rating for right-ear hearing loss with right-ear otitis externa.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Increased (Compensable) Rating for Right Ear Hearing Loss and Otitis Externa

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart, 21 Vet. App. at 511.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rating Right Ear Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. 
§ 4.86(b).

When evaluating hearing loss in only one ear utilizing the percentage evaluation from 38 C.F.R. § 4.85, Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

In Martinak, 21 Vet. App. at 455, the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id.

The Veteran asserts that a higher (compensable) disability rating is warranted for the service-connected right-ear hearing loss with right-ear otitis externa as his hearing has worsened requiring the use of hearing aids.  

The Veteran underwent a VA audiological examination in May 2010.  At that time, pure tone thresholds, in decibels, for the right ear were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
65
75
80

The Veteran's right-ear speech recognition score using the Maryland CNC Test was recorded as 100 percent.  The Veteran was diagnosed with severe sensorineural hearing loss in the right ear.  Considering the discrepancy between the speech recognition score and pure tone thresholds, VA sought an addendum opinion to reconcile the test results with the diagnoses of severe sensorineural hearing loss in the right ear.  In a September 2010 addendum opinion, the VA examiner opined that the speech recognition score was correct and the pure tone thresholds "could not be accurate."

The Board notes that, prior to the final March 2009 rating decision, the Veteran underwent a VA audiological examination in January 2009.  At that time, pure tone thresholds, in decibels, for the right ear were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
75
80

The Veteran's right-ear speech recognition score using the Maryland CNC Test was 72 percent.  The Board notes that the pure tone thresholds for the January 2009 and May 2010 VA audiological examinations were nearly identical; therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the recorded pure tone thresholds for the right ear in the May 2010 VA audiological examination were accurate, and the recorded Maryland CNC speech recognition score was incorrect.  In calculating the scheduler rating, the Board will use the more favorable January 2009 right-ear speech recognition score of 72 percent in conjunction with the pure tone thresholds recorded in the May 2010 VA audiological examination.

Based upon the results of the January 2009 and November 2010 VA audiological examinations, and upon the fact the Veteran is not service connected for left ear hearing loss, a Roman numeral VI is designated for the right ear from Table VIa of 38 C.F.R. § 4.85, pursuant to 38 C.F.R. § 4.86(a), and a Roman numeral I is designated for the left ear, pursuant to 38 C.F.R. § 4.85(f).  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable evaluation.	


The Veteran was afforded another VA audiological examination in March 2013.  At that time, pure tone thresholds, in decibels, for the right ear were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
60
55

The right-ear speech recognition score using the Maryland CNC Test was 70 percent.  The Veteran was diagnosed with right-ear sensorineural hearing.  The Board notes that pure tone threshold readings for the March 2013 VA audiological examination are significantly lower than the November 2010 examination.  The Veteran is diagnosed with sensorineural hearing loss in his right ear.  Sensorineural hearing loss is defined as deafness due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 825 (32nd Ed. 2012).  As the Board finds it unlikely that the Veteran's actual left ear hearing loss would have improved to the degree reflected in the March 2013 examination, resolving reasonable doubt in favor of the Veteran, the Board will use the pure tone threshold readings recorded in the May 2010 VA examination with the Maryland CNC speech recognition score recorded in the March 2013 VA examination.  See 38 C.F.R. § 4.2 (2013) (stating it is the VA adjudicator's responsibility to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture). 

Based upon the results of the May 2010 and March 2013 VA audiological examinations, and upon the fact the Veteran is not service connected for left ear hearing loss, a Roman numeral VI is designated for the right ear from Table VIa of 38 C.F.R. § 4.85, pursuant to 38 C.F.R. § 4.86(a), and a Roman numeral I is designated for the left ear, pursuant to 38 C.F.R. § 4.85(f).  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence and speech recognition testing does not support a finding of a compensable rating.	

Whether Separate Rating for Otitis Externa

The Board has also considered whether the Veteran is entitled to a separate compensable rating for the right-ear otitis externa.  Chronic otitis externa is specifically included as a disability under the schedular rating criteria, and is rated according to Diagnostic Code 6210.  A maximum rating of 10 percent is assignable for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87.

At the March 2013 VA audiological examination, the Veteran reported that his right-ear otitis externa results in ear canal boils about once or twice per year with pain.  The boils eventually drain.  The Veteran does not continually take medication for the condition.  Upon examination the external ear, ear canal, and tympanic membrane were all found to be normal.  The examiner noted that the "claimed condition of right otitis externa has resolved."  No other relevant evidence was received concerning the Veteran's right-ear otitis externa.  As the evidence does not reflect that the right-ear otitis externa requires frequent and prolonged treatment, a separate 10 percent rating under Diagnostic Code 6210 is not warranted.  38 C.F.R. § 4.87. 

The application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation at any point during the increased disability rating period on appeal, and the right-ear otitis externa does not require frequent and prolonged treatment.  The weight of the competent and probative lay and medical evidence of record is against a higher (separately compensable) disability rating for right-ear hearing loss with right-ear otitis externa.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Extraschedular Consideration

The Board has also evaluated whether the issue should be referred for consideration of an extra-schedular rating for right-ear hearing loss with right-ear otitis externa under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the March 2013 VA audiological examination, the Veteran reported that his functional impairments due to the hearing loss included having to yell when talking to others, and having to explain why he has to turn his head when others are speaking to him.  While he was not employed at the time of the examination, the Veteran conveyed that when he was working others would interpret his loud voice as yelling, which created problems in his work environment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's inability to hear his own words and to have to speak louder is considered in the pure tone threshold rating, which is a schedular rating criterion.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's needing to speak in an elevated voice is a factor contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns that were shown in this case.  See 38 C.F.R. § 4.86.  Further, the symptomatology of the right-ear otitis externa, draining boils once or twice per year, is contemplated by the scheduler rating criteria (Diagnostic Code 6210).  In the absence of additional factors associated with the Veteran's right ear hearing loss with right-ear otitis externa, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that between the May 2010 and the March 2013 VA audiological examinations the Veteran became unemployed.  The record is not clear as to the cause of the unemployment, however, the Veteran has advanced that his hearing loss caused difficulties at work.  Remand for adjudication of a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).   


ORDER

For the entire increased rating period on appeal, an increased (compensable) disability rating for service-connected right-ear hearing loss with right-ear otitis externa is denied.


REMAND

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  Here, the Veteran is service connected for right-ear hearing loss with right-ear otitis externa and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  At the March 2013 VA audiological examination, the Veteran conveyed that he was unemployed and that his hearing disability caused problems in his work environment.  It is unclear from the record what caused the Veteran's unemployment.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to confirm that he would like to pursue a TDIU claim, and, if so, send a VCAA notice for a TDIU.

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


